IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

 STATE OF WASHINGTON,                         No. 79586-4-I

                      Respondent,

           v.

 FAWN LEFAY LITTLE SKY,                       UNPUBLISHED OPINION

                      Appellant.



       VERELLEN, J. — Fawn Little Sky appeals her jury conviction for second

degree assault and violation of a no-contact order. She argues that the trial

court erred in (1) giving an aggressor instruction, (2) giving a to convict

instruction that did not include the State’s burden to disprove self-defense, and

(3) permitting a police officer to give improper opinion testimony regarding the

ultimate issue to be decided by the jury. She also contends that defense counsel

was ineffective for failing to object to the aggressor instruction.

       We affirm.

                                       FACTS

       This case arises from an incident in which Little Sky assaulted her cousin,

Jerry Clown. Clown lived in a house owned by his aunt, Carol Rave, who is Little

Sky’s mother. Also living in the house were Little Sky’s adult son, Elijah Little
No. 79586-4-I/2


Sky, and Little Sky’s brother, Luta Martinez. Little Sky frequently stayed at the

home even though she was prohibited from doing so by a no-contact order.

       Clown suffered from chronic health issues, including hypertension,

diabetes, and kidney failure. He used a cane to walk and attended kidney

dialysis appointments several times a week. On the morning of November 6,

2018, Clown drove Rave’s car to his appointment. When Clown returned home

around 11:30 a.m., he was tired and went to sit in a recliner in the living room,

facing the television. Martinez and Elijah were both still in their bedrooms.1

       Clown heard someone coming down the stairs behind him. He turned

around and saw a man he didn’t know. Clown asked the man who he was, but

the man just put on his shoes and left.

       Little Sky came downstairs a few minutes later. She asked Clown where

the man went, and Clown told her that he left. Little Sky began looking for

Rave’s car keys. She asked both Clown and Martinez where the car keys were.

Clown ultimately told Little Sky that he had them. Little Sky demanded the keys,

but Clown refused. He believed Little Sky was under the influence of

methamphetamine because she was acting “[v]ery angry” and “short-tempered”

and because he could smell the odor of methamphetamine.2 Clown turned his

back on Little Sky and resumed facing the television.

       Clown testified he felt something hit him on the back of his neck. He

turned and saw Little Sky was holding his wooden cane and swinging it. Clown


       1   We refer to Elijah Little Sky by his first name for clarity.
       2   Report of Proceedings (RP) (Feb. 5, 2019) at 223.


                                                 2
No. 79586-4-I/3


was unable to get out of the recliner and raised his hands to defend himself. He

was hit on the hands and forearms with the cane. Clown yelled for Martinez to

come help him. Little Sky continued hitting Clown with the cane until it broke into

pieces. She then advanced on Clown as though to stab him with the broken

cane handle, yelling “die mother fucker, handicapped, fuckin’ die. I hate you. I

hate you.”3 Clown rolled from side to side to avoid being stabbed. When

Martinez came running down the stairs, Little Sky threw the handle at Clown and

left the house. According to Martinez, Clown was crying and said that Little Sky

had broken his arm.

      Clown called 911, and Martinez drove Clown to the hospital. Clown told

the emergency room physician that he was hit in the head with his cane and saw

bright flashing lights. The physician noted obvious injuries to Clown’s forearms,

and x-rays showed fractures to Clown’s left wrist and left thumb. The physician

did not document any injuries to Clown’s head or neck.

      Bellingham Police Officer McKenzie Roorda interviewed Clown at the

hospital. Roorda testified that Clown appeared in pain and had obvious injuries

to his hands and wrists. When Roorda asked Clown what happened, Clown

began crying and said that Little Sky hit him from behind with his cane and he

sustained the injuries by putting up his hands to protect his head.

      Elijah confirmed that he could hear Little Sky yelling and upset because

she wanted the car keys. He testified that Little Sky was acting impatient,



      3 Id. at 227.


                                            3
No. 79586-4-I/4


aggressive, and seemed to be under the influence of something. Martinez also

stated that Little Sky was cursing and screaming regarding the car keys.

       Little Sky asserted she acted in self-defense. She testified Clown was

irritable from dialysis and angry that she had brought a man into the house.

According to Little Sky, she calmly asked Clown for the car keys, but Clown

ignored her. He then told her “you ain’t getting the F’in car keys.”4 The two

began arguing and Clown “just stood up, like leapt up real fast.”5 Little Sky

testified that Clown “lunged” at her and hit her on the side of her arm.6 She

stated that she was afraid because Clown had “threatened to fight [her] before”7

and had a history of assaulting other female family members. Accordingly, she

grabbed the first thing she saw to defend herself, which was Clown’s cane. She

testified that she was “swinging wildly”8 and did not realize she hit Clown until the

cane broke. Little Sky denied hitting Clown from behind. She also denied being

under the influence of alcohol or drugs.

       Little Sky requested the jury be instructed on self-defense. The State also

requested, and the court granted, an aggressor instruction. The instruction,

patterned on 11 Washington Practice: Pattern Jury Instructions Criminal § 16.04,

at 256 (4th ed. 2016) (WPIC), read:



       4   RP (Feb. 6, 2019) at 409.
       5 Id. at 411.
       6 Id. at 412.
       7 Id. at 411.
       8 Id. at 412.


                                             4
No. 79586-4-I/5


           No person may, by any intentional act reasonably likely to
      provoke a belligerent response, create a necessity for acting in self-
      defense and thereupon use force upon or toward another person.
      Therefore, if you find beyond a reasonable doubt that the defendant
      was the aggressor, and that defendant’s acts and conduct
      provoked or commenced the fight, then self-defense is not available
      as a defense.[9]

Defense counsel agreed to the instruction:

             As far as the State’s supplemental instructions this morning,
      we have got a first aggressor instruction and reasonableness
      instruction, and I think those are both appropriate under the
      circumstances, and I have no objection to them.[10]

      In closing argument, the State argued that Little Sky’s claim of self-

defense was not credible because Clown’s medical issues would have prevented

him from threatening Little Sky in the manner she claimed. The State also

argued that Little Sky was not entitled to claim self-defense because she was the

aggressor:

      [I]f you find beyond a reasonable doubt that the defendant was the
      aggressor and it was the defendant’s acts and conduct that
      provoked or commenced the fight, then self-defense is not available
      as a defense.

              Jerry is sitting in his chair and he is watching television, she
      comes downstairs, she wants the car keys, and he says no. She
      instigated the entire event. She is not entitled to be claiming self-
      defense in this case. For those reasons, I’ll ask that you find her
      guilty as charged.[11]

      A jury convicted Little Sky of second degree assault and violation of a no-

contact order.12 Little Sky appeals.


      9   Clerk’s Papers (CP) at 37.
      10   RP (Feb. 7, 2019) at 484.
      11 Id. at 531-32.
      12   The jury acquitted Little Sky of first degree burglary.


                                               5
No. 79586-4-I/6


                                    DISCUSSION

       Little Sky contends that the trial court erred in giving an aggressor

instruction because the evidence did not support it. Because Little Sky failed to

object to the instruction at trial, she has waived any claim of error.

       We review jury instructions de novo.13 Jury instructions are proper when

they permit the parties to argue their theory of the case, do not mislead the jury,

and correctly inform the jury of the applicable law, including the State’s burden of

proof.14

       A defendant may claim he or she acted in self-defense where the

defendant has a subjective, reasonable belief of imminent harm from the victim.15

The amount of force used must be “not more than is necessary.”16 A defendant

is entitled to a self-defense instruction when he or she meets the “‘initial burden

of producing some evidence that his or her actions occurred in circumstances

amounting to self-defense.’”17 Because self-defense negates the unlawfulness

element of an assault, the State then bears the burden of disproving the defense

beyond a reasonable doubt.18




       13   State v. Clausing, 147 Wash. 2d 620, 626-27, 56 P.3d 550 (2002).
       14   State v. Willis, 153 Wash. 2d 366, 370, 103 P.3d 1213 (2005).
       15   State v. Werner, 170 Wash. 2d 333, 337, 241 P.3d 410 (2010).
       16   RCW 9A.16.020(3).
       17 State v. Grott, 195 Wash. 2d 256, 266, 458 P.3d 750 (2020) (quoting State
v. Riley, 137 Wash. 2d 904, 909, 976 P.2d 624 (1999)).
       18   State v. McCullum, 98 Wash. 2d 484, 490, 656 P.2d 1064 (1983).


                                              6
No. 79586-4-I/7


       However, a defendant may not claim self-defense when he or she initiated

the fight, and thereby, the need to act in self-defense.19 A court may give an

aggressor instruction where there is credible evidence that the defendant

provoked the need to act in self-defense.20 The provoking conduct must be

intentional conduct reasonably likely to elicit a belligerent response and cannot

be words alone.21 It also may not be the conduct that forms the basis for the

assault.22

       Little Sky argues that the evidence did not warrant the giving of an

aggressor instruction. She argues that, at most, the evidence showed that she

argued with Clown over the car keys, but that this is insufficient to establish she

provoked the conflict.

       In this regard, we agree with Little Sky. The State’s theory of the case

was that Little Sky assaulted Clown while Clown did nothing other than cover his

face with his hands and arms. Little Sky’s version of events was Clown initiated

the conflict by striking her arm and she only hit Clown with the cane to protect

herself. A jury could believe either that Little Sky assaulted Clown without

provocation or that Little Sky acted in self-defense, but there was no evidence

from which a jury could conclude that Little Sky provoked an altercation resulting

in Clown needing to defend himself with lawful force.

       19   Riley, 137 Wash. 2d at 909-10.
       20   State v. Kidd, 57 Wash. App. 95, 100, 786 P.2d 847 (1990).
       21
        State v. Sullivan, 196 Wash. App. 277, 289-90, 383 P.3d 574 (2016); Riley,
137 Wash. 2d at 912.
       22   Kidd, 57 Wash. App. at 100.


                                             7
No. 79586-4-I/8


       However, Little Sky did not object to the giving of the instruction. When a

defendant does not object to a jury instruction below, review is precluded unless

the defendant can demonstrate a “manifest error affecting a constitutional

right.”23 We first determine whether the alleged error raises a constitutional

interest, as compared to another form of trial error.24 If the alleged error raises a

constitutional interest, we look to whether the error is manifest. To be “manifest”

requires a showing of actual prejudice.25 “To demonstrate actual prejudice, there

must be ‘a plausible showing by the [appellant] that the asserted error had

practical and identifiable consequences in the trial of the case.’”26

       The Washington Supreme Court recently held in State v. Grott that not all

erroneously given aggressor instructions are errors of constitutional magnitude.27

This is because although an aggressor instruction impacts a defendant’s claim of

self-defense, it does not relieve the State of its burden of proof.28 Instead, an

aggressor instruction is “used to explain to the jury one way in which the State

may meet its burden: by proving beyond a reasonable doubt that the defendant

provoked the need to act in self-defense.”29 If the jury is properly instructed on

self-defense, the defendant is not prevented from arguing self-defense, and

       23   RAP 2.5(a)(3).
       24   State v. O’Hara, 167 Wash. 2d 91, 98, 219 P.3d 756 (2009).
       25   State v. Kirkman, 159 Wash. 2d 918, 935, 155 P.3d 125 (2007).
       26O’Hara, 167 Wash. 2d at 99 (alteration in original) (internal quotation marks
omitted) (quoting id.).
       27   195 Wash. 2d 256, 268-69, 458 P.3d 750 (2020).
       28 Id. at 268.
       29 Id.


                                              8
No. 79586-4-I/9


because the aggressor instruction properly holds the State to its burden of proof

by requiring the jury to “find beyond a reasonable doubt that the defendant was

the aggressor, and that defendant’s acts and conduct provoked or commenced

the fight,” the giving of an instruction is not an error of constitutional magnitude.30

       Here, the trial court instructed the jury on self-defense, and Little Sky was

fully able to present her theory of self-defense to the jury. Moreover, the jury

instructions properly held the State to its burden of proof. Consequently, Little

Sky fails to demonstrate an error of constitutional magnitude entitling her to

review.

       In the alternative, Little Sky contends she received ineffective assistance

of counsel when defense counsel failed to object to the aggressor instruction.

We disagree because Little Sky fails to show she was prejudiced by the

instruction.

       We review ineffective assistance claims de novo.31 “To prevail on an

ineffective assistance of counsel claim, the defendant must show that (1) defense

counsel’s representation was deficient in that it fell below an objective standard

of reasonableness and (2) the deficient performance prejudiced the defendant.”32

The reasonableness inquiry presumes effective representation and requires the

defendant to show the absence of legitimate strategic or tactical reasons for the



       30 Id. at 268-69.
       31   State v. Sutherby, 165 Wash. 2d 870, 883, 204 P.3d 916 (2009).
       32 Id. (citing State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251
(1995)).


                                              9
No. 79586-4-I/10


challenged conduct.33 To show prejudice, the defendant must show that but for

the deficient performance, there is a reasonable probability that the outcome

would have been different.34 Failure on either prong defeats a claim of ineffective

assistance of counsel.35

       Based on the record, we conclude Little Sky fails to make a plausible

showing she was prejudiced by the aggressor instruction. The jury was

adequately instructed on self-defense including, as discussed below, the State’s

burden of proof. Little Sky was fully able to present her theory of self-defense.

Additionally, there was overwhelming evidence Little Sky did not act in self-

defense. Clown had significant medical problems, used a cane for mobility, and

was exhausted from kidney dialysis. Both the hospital physician and the

investigating officer observed significant defensive wounds on his hands and

forearms. Clown, Martinez, and Elijah all testified that Little Sky was acting angry

and aggressive, which Clown and Elijah believed to be due to her use of

methamphetamine. Even if the jury had believed Little Sky’s version of events,

the amount of force she used—which resulted in fractures to Clown’s thumb and

wrist—far exceeded what was reasonable and necessary for self-defense. The

State presented sufficient evidence to disprove Little Sky’s claim of self-defense,

and there is no reasonable probability that the outcome of the trial would have




       33   McFarland, 127 Wash. 2d at 336.
       34   In re Pers. Restraint of Pirtle, 136 Wash. 2d 467, 487, 965 P.2d 593 (1998).
       35   State v. Foster, 140 Wash. App. 266, 273, 166 P.3d 726 (2007).


                                              10
No. 79586-4-I/11


been different had defense counsel objected to the aggressor instruction. Little

Sky fails to show she received ineffective assistance of counsel.

       Little Sky also contends the trial court erred in denying her request to

include the State’s burden to disprove self-defense in the to convict instruction

for second degree assault. We disagree, as the jury instructions as a whole

properly informed the jury of the State’s burden of proof regarding self-defense.

       The to convict instruction for second degree assault provided:

              To convict the defendant of count 2, the crime of assault in
       the second degree, each of the following two elements of the crime
       must be proved beyond a reasonable doubt:

                (1) That on or about November 6, 2018, the defendant:

                (a) intentionally assaulted Jerry Clown and thereby
                recklessly inflicted substantial bodily harm; or

                (b) assaulted Jerry Clown with a deadly weapon; and

                (2) That this act occurred in the state of Washington.[36]

       The court gave a separate instruction, patterned after WPIC 17.02,

regarding Little Sky’s self-defense claim:

             It is a defense to an assault that the force was lawful as
       defined in this instruction.
                ....

              The State has the burden of proving beyond a reasonable
       doubt that the force used by the defendant was not lawful. If you
       find that the State has not proved the absence of this defense
       beyond a reasonable doubt, it will be your duty to return a verdict of
       not guilty as to any charge in which the State must prove an assault
       as an element of the offense.[37]


       36   CP at 26.
       37   CP at 34.


                                              11
No. 79586-4-I/12


The trial court rejected defense counsel’s request to incorporate the State’s

burden to disprove self-defense into the to convict instruction, stating, “I would be

reluctant to change the pattern instruction on that issue in this case.”38

       In State v. Hoffman, the Washington Supreme Court held that the to

convict instruction need not refer to the State’s burden to prove the absence of

self-defense, as long as that burden is made clear through a separate

instruction.39 Little Sky contends Hoffman is not controlling because it did not

involve an aggressor instruction. She argues that the erroneous aggressor

instruction confused the jury and allowed it to disregard her claim of self-defense.

But it is unquestionable that the jury instructions accurately stated the law

regarding the State’s burden to disprove self-defense. And Little Sky does not

articulate how including the State’s burden in the to convict instruction would

eliminate the alleged prejudice of an erroneous aggressor instruction. In

essence, Little Sky is restating her challenge to the giving of the aggressor

instruction, an argument we have already rejected. Little Sky fails to

demonstrate any error in the to convict instruction.

       Finally, Little Sky contends the trial court erred when it permitted Roorda

to testify that the cane Little Sky used to hit Clown was capable of causing

substantial bodily harm. She contends this constitutes an impermissible opinion




       38   RP (Feb. 7, 2019) at 489.
       39   116 Wash. 2d 51, 109, 804 P.2d 577 (1991).


                                             12
No. 79586-4-I/13


on the ultimate issue for the jury. Even assuming the testimony was improper,

any error was harmless.

       During Roorda’s testimony, the following exchange took place:

       STATE:         Okay. And I showed you earlier the cane depicted by
                      photograph. I’m handing you what has been entered
                      into evidence as State’s Exhibits 1B and 1C, is that
                      the same cane depicted in photograph Exhibit No. 2?

       ROORDA:        Yes.

       STATE:         And in your opinion is this an item that is capable,
                      readily capable of causing substantial bodily harm?

       DEFENSE: Objection to speculation, Your Honor.

       ROORDA:        Yes.

       DEFENSE: Also invades the province of the jury.

       STATE:         It’s an opinion on ultimate issue which should be
                      allowed under Evidence Rule 704.

       COURT:         Overruled. You may answer the question.

       ROORDA:        Yes, it is.[40]

       As charged here, the State was required to prove Little Sky either

intentionally assaulted Clown and recklessly inflicted substantial bodily harm or

assaulted Clown with a deadly weapon.41 The jury instructions defined

“substantial bodily harm” as “bodily injury that involves a temporary but

substantial disfigurement, or that causes a temporary but substantial loss or




       40   RP at 349-50.
       41   See RCW 9A.36.021(a); (c).


                                            13
No. 79586-4-I/14


impairment of the function of any bodily part or organ, or that causes a fracture of

any bodily part.”42

       We review a trial court’s evidentiary rulings for abuse of discretion.43

ER 701 allows testimony as to opinions or inferences which are rationally based

on the perception of the witness and helpful to a clear understanding of the

witness’s testimony or the determination of a fact in issue. But a witness may not

offer an opinion on the guilt or veracity of the defendant because it is unfairly

prejudicial and invades the exclusive province of the jury.44

       Here, even if admitting Roorda’s testimony was error, it was harmless.

“Where evidence is improperly admitted, the trial court’s error is harmless ‘if the

evidence is of minor significance in reference to the overall, overwhelming

evidence as a whole.’”45 The fact that the cane inflicted substantial bodily harm

was not in dispute. Clown sustained fractures to his wrist and thumb. The jury

was properly instructed that “a fracture of any bodily part” constituted substantial

bodily harm. Because there was overwhelming evidence Clown suffered

substantial bodily harm, a reasonable jury would have reached the same




       42   CP at 24.
       43   State v. Halstien, 122 Wash. 2d 109, 126, 857 P.2d 270 (1993).
       44State v. Demery, 144 Wash. 2d 753, 759, 30 P.3d 1278 (2001) (quoting
State v. Carlin, 40 Wash. App. 698, 701, 700 P.2d 323 (1985), overruled on other
grounds by City of Seattle v. Heatley, 70 Wash. App. 573, 854 P.2d 658 (1993)).
       45State v. Yates, 161 Wash. 2d 714, 764, 168 P.3d 359 (2007) (quoting State
v. Bourgeois, 133 Wash. 2d 389, 403, 945 P.2d 1120 (1997)), cert. denied sub nom.
Yates v. Washington, 554 U.S. 922, 128 S. Ct. 2964, 171 L. Ed. 2d 893 (2008).


                                             14
No. 79586-4-I/15


determination regardless of Roorda’s testimony. Therefore, we hold that any

error in admitting this evidence was harmless.

      Affirmed.




WE CONCUR:




                                          15